Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to  7.31.01].
With regards to Claim 10, the claim discloses the limitation “water in a predetermined volume of the soil”.
However, this (italicized) subject matter is not described in the specification based on which the applicant concluded about the predetermined volume of soil. Specification (p.3, Line 22) merely re-iterates the claim language.


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject  [MPEP 2175- FP- 7.34.01].
Claim 1 discloses the limitation “estimating soil moisture content and water availability”. The specification does not clearly delineate the boundaries between the estimation means of moisture content and water availability, thus rendering the scope unclear. For the purpose of a compact prosecution, examiner in view of the specification, translated water availability in terms of water pressure exerted on the device from the surrounding soil under inspection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al., “A novel dual soil sensor for simultaneous water content and water potential determination in irrigation scheduling and environmental monitoring”, hereinafter ‘Hubner’ (Submitted in the IDS dated 06/18/2019), in view of Oliver et al. (US 2015/0100168 A1), hereinafter ‘Oliver’.

With regards to Claim 1, Hubner discloses estimation device for estimating soil moisture content and water availability (In the framework of a research project funded by BMBF (Federal Ministry of Education and Research) a dual soil moisture sensor was developed. It measures simultaneously soil water content and correlated soil water potential, p.3, Lines 4-6; Figure 5 Stepwise change of the soil water potential (pressure level) and water content decrease in the matrices, p.6, Lines 1-2, soil water potential is interpreted by examiner as “water availability”, added);
wherein that said soil moisture content and water availability estimation means comprise at least a first sensor detecting a first parameter of the water and at least a second sensor detecting a second parameter of the water (In the framework of a research project funded by BMBF (Federal Ministry of Education and Research) a dual soil moisture sensor was developed. It measures simultaneously soil water content and correlated soil water potential, p.3, Lines 4-6); Sensor layout is shown in Figure 1. Sensor base is a printed circuit board (1) on which a measuring area for soil water content (8) detection (2) is realized. Close to this two further measuring areas (3, 4) are arranged. They will give information about the actual soil water potential by measuring water content in two overlying porous matrices, p.3, Lines 10-14).
a device casing and soil moisture content and water availability estimation means.
Oliver discloses a device casing (FIG. 1 depicts one embodiment of a device that contains a multiplicity of a variable number of sensors, sensor conditioning circuits including analogue to digital converters, display, input, processor and communication modules capable of communication on lower RF such as Bluetooth (i.e. wireless emitter) and Bluetooth low energy. The device casing may come in many different sizes and enclosure designs including various different attachment options for moisture measurement probes including, but not limited to Capacitance and conductivity-based measurements, including the ability to simultaneously measure multiple zones, [0005]) and soil moisture content estimation means (Software 119 runs on the processor unit 101 to take sensor readings and send to the mobile computing device 399 as well as receive commands from the Mobile Computing device [0041]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hubner in view of Oliver to utilize a dual soil moisture sensor, for estimating soil moisture content and water availability, in a casing so as to provide better durability, compactness and ease of installation, while using corresponding estimation means as known in the art.


With regards to Claim 9, Hubner in view of Oliver discloses estimation device for estimating soil moisture content and water availability according to claim 1 (As discussed in Claim 1).
the device casing is spherical.
Oliver further discloses casing with different sizes and designs including spherical casing (The device casing may come in many different sizes and enclosure designs including various different attachment options for moisture measurement probes including, but not limited to Capacitance and conductivity-based measurements, including the ability to simultaneously measure multiple zones [0005]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hubner in view of Oliver to use a spherical casing with inner cavity to house at least sensor and control electronics to improve the installation efficiency and compactness of the device.


With regards to Claim 11, Hubner in view of Oliver discloses estimation device for estimating soil moisture content and water availability according to claim 1 (As discussed in Claim 1).
Hubner also discloses measurement of pressure exerted by soil water, as the second parameter detected by at least a second sensor (They will give information about the actual soil water potential by measuring water content in two overlying porous matrices [Fig 1: M1, M2], p.3, S2, Lines 3-4; Figure 5 Stepwise change of the soil water potential [pressure level], p.6, Line 1).


Claims 2,3,5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner in view of Oliver, in further view of Vaz et al., “Soil Water Retention Measurements Using a Combined Tensiometer-Coiled Time Domain Reflectometry Probe”, Soil Sci. Soc. Am. J. 66 2002, hereinafter ‘Vaz’.

With regards to Claim 2, Hubner in view of Oliver discloses estimation device for estimating soil moisture content and water availability according to claim 1 (As discussed in Claim 1).
However, Hubner in view of Oliver does not specifically disclose at least a first sensor is arranged on the outside of said casing.
Vaz discloses probe arrangement on the outside of a casing (a coiled TDR probe around the porous cup (i.e.; casing) of a standard tensiometer, Vaz- p.1754, C1, Lines 17-18).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hubner in view of Oliver, and also in view of Vaz to arrange a first sensor on the outside of said casing to provide improved sensitivity while being in contact with the measured soil and offer better stability during installation.


With regards to Claim 3, Hubner in view of Oliver, discloses estimation device for estimating soil moisture content and water availability according to claim 1 (As discussed in Claim 1).
a first sensor, insulated from said casing by means of an impermeable barrier element.
Vaz discloses insulation from said casing by means of an impermeable barrier element (Therefore, we are recommending to include a low-conductive, water-impermeable epoxy resin in the groove between the transmission lines and the porous cup or to lacquer-coat the wires, thereby largely eliminating local desaturation and reducing the contribution of the porous cup to the composite dielectric constant of the coiled TDR, p.1759, C1, Lines 6-10).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hubner in view of Oliver, and also in view of Vaz to insulate a first sensor from said casing that it is residing on, so as to eliminate local desaturation and reducing the contribution of the said casing to the composite dielectric constant (p.1759, C1, Lines 9-10).


With regards to Claim 5, Hubner in view of Oliver discloses estimation device for estimating soil moisture content and water availability according to claim 1 (As discussed in Claim 1).
However, Hubner in view of Oliver does not specifically disclose casing is made of a porous material.
Vaz discloses casing made of a porous material (a coiled TDR probe around the porous cup (i.e.; casing) of a standard tensiometer, Vaz- p.3, C1, Lines 17-18).



With regards to Claim 10, Hubner in view of Oliver discloses estimation device for estimating soil moisture content and water availability according to claim 1 (As discussed in Claim 1).
However, Hubner in view of Oliver does not specifically disclose the first parameter detected by said at least a first sensor is the volume of water in a predetermined volume of the soil.
Vaz discloses water volume as a parameter measured by a sensor in a volume of the soil (TDR probe positioned in the center of the soil sample, p.1755, C2, Line 1; After hydraulic equilibrium was established for each step, as indicated by zero drainage rate, the required TDR, tensiometer, and water volume measurements were completed, p.1755, C2, Line 17-20).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hubner in view of Oliver, and also in view of Vaz, to utilize water volume as the first parameter by at least a first sensor in a predetermined volume of the soil so that measurement .  


Claims 4,8,12,13,14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner, in view of Oliver, in further view of Zhang et al., “Design and Evaluation of a Moisture/Suction TDR Probe”, Geotechnical Testing Journal, Vol. 40, No. 5, 2017, hereinafter ‘Zhang’.

With regards to Claim 4, Hubner in view of Oliver discloses estimation device for estimating soil moisture content and water availability according to claim 1 (As discussed in Claim 1).
However, Hubner in view of Oliver does not specifically disclose at least a second sensor is arranged on the inside of said casing.
Zhang discloses sensor is arranged on the inside of said casing (two rods with a smaller spacing of 5 mm covered by a gypsum block (i.e. casing) in dimensions 25x25x50 mm for suction measurement, p.2, C2, Lines 29-30).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hubner in view of Oliver and also in view of Zhang, to arrange at least a second sensor inside a said casing so as to provide protection against adverse environmental factors on the measurement accuracy.

 Claim 8, Hubner in view of Oliver discloses estimation device for estimating soil moisture content and water availability according to claim 1 (As discussed in Claim 1).
However, Hubner in view of Oliver does not specifically disclose casing is hollow, defining an inner cavity.
Zhang discloses hollow casing defining an inner cavity (Fig 2a-2d).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hubner in view of Oliver, and also in further view of Zhang, to use a hollow casing with inner cavity to house at least a sensor and control electronics so that improved security of the internal accessories are achieved with regards to surrounding harsh environmental effects and the compactness of the device is improved.


With regards to Claim 12, Hubner in view of Oliver, and further in view of Zhang discloses estimation device for estimating soil moisture content and water availability according to claim 8 (As discussed in Claim 8).
However, Hubner does not specifically disclose an electronic circuit located inside the casing.
Oliver also discloses an electronic circuit located inside the casing (FIG. 1 depicts one embodiment of a device that contains a multiplicity of a variable number of sensors, sensor conditioning circuits including analogue to digital converters, display, input, processor and communication modules capable of communication on lower RF 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hubner in view of Oliver, and in further view of Zhang to include an electronic circuit inside the cavity of the casing of the device so device efficiency and accuracy are improved, thus providing a compact device with ease of installation. 


With regards to Claim 13, Hubner in view of Oliver, and also in view of Zhang discloses Estimation device for estimating soil moisture content and water availability according to claim 12 (As discussed in Claim 12).
However, Hubner does not specifically disclose electronic circuit comprises a wireless emitter.
Oliver also discloses electronic circuit comprises a wireless emitter (FIG. 1 depicts one embodiment of a device that contains a multiplicity of a variable number of sensors, sensor conditioning circuits including analogue to digital converters, display, input, processor and communication modules capable of communication on lower RF such as Bluetooth (i.e. wireless emitter) and Bluetooth low energy. The device casing may come in many different sizes and enclosure designs including various different 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hubner in view of Oliver, and also in view of Zhang, to include an electronic circuit with wireless emitter so device design efficiency and reliability is improved.


With regards to Claim 14, Hubner in view of Oliver, and also in view of Zhang discloses estimation device for estimating soil moisture content and water availability according to claim 8 (As discussed in Claim 8).
However, Hubner does not specifically disclose a battery located inside the casing.
Oliver also discloses a battery located inside the casing (FIG. 1 depicts one embodiment of a plant sensor device that contains a multiplicity of a variable number of sensors, display, input, processor and communication modules 101 and antenna 103. Power for the sensor is provided by a battery 102 or solar panel 109 which may internally also use a capacitor to store energy. The device casing 100 may come in many different sizes and enclosure designs including various different attachment options [0038]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hubner in 


With regards to Claim 15, Hubner in view of Oliver, and also in view of Zhang discloses estimation device for estimating soil moisture content and water availability according to claim 8 (As discussed in Claim 8).
Hubner also discloses the concept of sealing the electronic circuit (Electronic parts of the sensor are covered with a sealed body, p.3, S2, Lines 4-5).


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner, in view of Oliver, in further view of Vaz, and further in view of Osaki et al. (WO 2018008660 A1), hereinafter ‘Osaki’.
With regards to Claim 6, Hubner in view of Oliver, and in further view of Vaz discloses estimation device for estimating soil moisture content and water availability according to claim 5 (As discussed in Claim 5).
However, Hubner, in view of Oliver, and in further view of Vaz does not specifically disclose a casing is made of red clay.
Osaki discloses capsule (i.e. casing) made of combination of materials including red clay (Method for measuring moisture content in capsule film by weight loss method, p.14, Lines 2-3; More specifically, the composition of the hard capsule 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hubner in view of Oliver, in further view of Vaz, and further in view of Osaki to use red clay to improve hardness of the casing (p.30, Line 28).


With regards to Claim 7, Hubner in view of Oliver, in further view of Vaz, and further in view of Osaki, discloses estimation device for estimating soil moisture content and water availability according to claim 6 (As discussed in Claim 6).
However, Hubner does not specifically disclose a casing is made of fired red clay.
Osaki also discloses capsule (i.e. casing), made of fired (i.e. heated) red clay (Method for measuring moisture content in capsule film by weight loss method, p.14, Lines 2-3; More specifically, the composition of the hard capsule containing kaolin as a hardness improving agent is as described above when the total capsule component excluding moisture is 100% by weight, p.31, Lines 1-3; Examples of commercially available kaolins include 2747 Kaolin USP BC (Ina Trading Corporation), RF Amazonian White Clay (DKSH Japan), White Clay, and Red Clay (Matsumoto Trading), 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hubner in view of Oliver, in further view of Vaz, and further in view of Osaki to use heated red clay as casing to improve the strength and durability of the overall device.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
River et al. (JP,4194179 B) discloses apparatus for measuring characteristics such as moisture content, ion content, moisture suction value, and electrical conductivity of an object.
Hubbell et al. (US 6,405,588 B1) discloses a monitoring well which includes an enclosure defining a cavity and a water reservoir.
Caron et al. (WO 2004112467 A1) discloses a liquid sensor for use in determining the availability of a liquid, particularly water in irrigation systems and plant cultures in general using optical properties of the sensor probe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Examiner, Art Unit 2863      

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863